Mb. Justice Wole
delivered the opinion of the court.
The petitioner alleged that after he had submitted a certain amount of written evidence to the first section of the District Court of San Juan the defendant asked that the case be transferred to the second section. The transfer was made ex parte and without any notice to the petitioner. The Act which governs this matter was approved March 14, 1907, and section 3 thereof, Compilation, 1155, provides:
“Section 3. — That tbe two judges of the said District Court of San Juan may in their discretion transfer any civil cases or matters that may be at any time pending in either of the sections of said court to the other section of the same by order or orders duly entered upon the minutes of the section from whence the case or matter is transferred, which orders shall be duly signed by each of said judges, and when such transfer or transfers are made, the secretary of the court shall enter the same upon the docket of the section to which said transfer or transfers are made, and when so entered upon the docket, the judge of the section to which the transfer is made shall try and dispose of such cases or matters as if the same were originally instituted in said section.”
It might be better in some cases for the court to bear the other side before making the transfer, but we understand the Act was passed partly to allow either section, when overcrowded, to transfer cases to the other judge. It is not the case of the District Court of San Juan losing jurisdiction of a suit, but merely which judge shall preside over the same. The fact that some evidence was submitted to the titular judge can have little weight, as it appears that any judge could consider it. This is the more evident as the titular *367judge was away and that was the reason assigned for transferring the case.
As -the statute places a discretion in the judge and we find no abuse, the writ must be annulled.

Writ discharged.

Chief Justice Hernández and Justices Del Toro, Aldrey and Hutchison concurred.